Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-4, 6, 7, 8, 9 and 11-12 are allowed over prior art of records.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, US 6,697,373 B1  discloses The dynamic integrated router and transport network system of claim 1 wherein each of the plurality of packet terminals further comprises: a packet processor, the packet processor coupled to the access interface transceiver of the packet terminal in the ingress direction to demultiplex each packet accepted from the ingress access interface to one or more of packet source buffers coupled to the packet processor based on a destination identifier associated with each packet, and in the egress direction to pass packets from the packet sink buffer to the access interface transmitter; a packet mapper, the packet mapper in the ingress direction to map the packets from each of the packet source buffers of the packet terminal into virtual-concatenated SDH containers, a single dedicated virtual-concatenation group of SDH paths and associated containers being arranged for each individual packet source, and the packets mapped in the containers being transmitted over associated SDH connections to the destination packet terminals on the SDH ring associated with the individual packet sources, and in the egress direction to de-map the packets, which are transported through the SDH ring along virtual concatenated SDH paths, from the virtual-concatenated containers to the packet sink buffer; a SDH path cross-connect device coupled between the packet mapper and the SDH ring interface transceivers of the packet terminal, the SDH path cross-connect provides the SDH path add-connections from the packet mapper to the of SDH ring interfaces, drop-connections from the SDH ring interfaces to the packet mapper, and pass-through connections of paths between the SDH ring interfaces of 

However, none of the prior art, alone or in combination, anticipates or renders obvious the combination of limitations set forth in the independent claims … obtaining predictions of a computing load of at least one multimedia process comprising real time video encoding or transcoding of a video in real time at a video quality over a period of time, retrieving predictions of available computing capacities of the cluster set of processing capabilities for the period of time, wherein said set of processing capabilities resides in one or more physical machines; determining, based on the predictions of the computing load for the period of time and the predictions of the available computing capacities for the period of time, a processing capability to allocate said at least one multimedia process during said period of time; creating at least one Operating-System-Level virtual environment for said at least one multimedia process, said at least one Operating-System-Level virtual environment having a computing capacity equal to or higher than a prediction of the computing load of said at least one multimedia process to allocate at a start of the period of time; and adapting the computing capacity of said at least one Operating-System-Level virtual environment to the predictions of the computing load of said at least one multimedia process during said period of time so that the encoded or transcoded video possesses said video quality throughout said period of time.
Since the prior art alone or in combination does not anticipate or render obvious the combination of limitations set forth in the independent claims, the examiner has found the claims to be allowable.
The following is an examiner’s statement of reasons for allowance: 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195